Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Farzana Begum, M.D.
(O.L File No.: 5-10-4-0004-9),

Petitioner,
v.

Inspector General,
U.S. Department of Health and Human Services,
Respondent.

Docket No. C-15-502

Decision No. CR4588

Date: April 15, 2016
DECISION

Petitioner, Farzana Begum, M.D.., is excluded from participation in Medicare, Medicaid,
and all federal health care programs pursuant to section 1128(a)(1) of the Social Security
Act (Act) (42 U.S.C. § 1320a-7(a)(1)), effective August 20, 2014. Petitioner’s exclusion
for the minimum period of five years is mandatory pursuant to section 1128(c)(3)(B) of
the Act (42 U.S.C. § 1320a-7(c)(3)(B)). An additional period of exclusion of three years,
for a total minimum period of exclusion of eight years, is not unreasonable based upon
the two aggravating factors established in this case and the absence of any mitigating
factors.

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.
I. Background

The Inspector General of the Department of Health and Human Services (I.G.) notified
Petitioner by letter dated July 31, 2014, that she was being excluded from participation in
Medicare, Medicaid, and all federal health care programs for a minimum period of eight
years. The I.G. advised Petitioner that she was being excluded pursuant to section
1128(a)(1) of the Act based on her conviction in the United States District Court,
Northern District of Illinois, of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program. The I.G. considered two
aggravating factors when deciding to extend the five-year minimum mandatory period of
exclusion to eight years. I1.G. Exhibit (Ex.) 1. The LG. did not consider any mitigating
factors. Jt. Stipulation of Undisputed Facts (Jt. Stip.) § 11; Transcript (Tr.) 226.

On November 3, 2014, Petitioner filed a request for hearing dated November 1, 2014
(RFH).” The case was assigned to me for hearing and decision on December 3, 2014. A
telephone prehearing conference was convened on January 5, 2015, the substance of
which is memorialized in my Prehearing Conference Order and Schedule for Filing
Briefs and Documentary Evidence (Prehearing Order) issued on January 7, 2015.

On February 4, 2015, the LG. filed a motion for summary judgment, a brief in support of
summary judgment, and I.G. Exs. | through 9. Petitioner filed a brief in opposition on
March 6, 2015, with Petitioner’s exhibits (P. Exs.) 1 through 11. The LG. filed a reply
brief on April 3, 2015. On May 19, 2015, I issued a ruling in which I denied the I.G.’s
motion for summary judgment, ordered further development of the case for a hearing on
the merits, and set this case for a hearing on November 17, 2015. I convened the hearing
by video teleconference (VTC) on November 17, 2015. The I.G. called no witnesses.
Petitioner testified as part of her case-in-chief and also called as a witness her son, Syed
Lateef. A transcript of the November 17, 2015 hearing was prepared.

During the hearing, the I.G. withdrew its previously filed I.G. Exs. 1 and 2. The I.G.
offered as evidence I.G. Exs. 3 through 11. Tr. 56-58. IG. Exs. 3, 4, and 6 through 11
were admitted without objection. Only pages | through 7 of I.G. Ex. 5 were admitted as
evidence. Tr. 53, 56-58. Petitioner offered P. Exs. 1 through 3, and 6 through 13 and

> No issue was raised regarding the timeliness of the request for hearing in this case. The
parties stipulated that the July 31, 2014 notice of exclusion was served upon counsel for
Petitioner on September 4, 2014, fewer than 60 days prior to the filing of the request for
hearing. Jt. Stip. § 9.
they were admitted as evidence. Petitioner’s previously exchanged P. Exs. 4 and 5 were
withdrawn. Tr. 59, 66-67. The parties filed post-hearing briefs on February 8, 2016 (P.
Br.; LG. Br.) and post-hearing reply briefs (P. Reply; 1.G. Reply) on March 7, 2016.

II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) establishes Petitioner’s right to a
hearing by an administrative law judge (ALJ) and judicial review of the final action of
the Secretary of Health and Human Services (the Secretary).

Pursuant to section 1128(a)(1) of the Act (42 U.S.C. § 1320a-7(a)(1)), the Secretary must
exclude from participation in any federal health care program any individual convicted
under federal or state law of a criminal offense related to the delivery of an item or
service under Medicare or a state health care program. The Secretary has promulgated
regulations implementing this provision of the Act. 42 C.F.R. § 1001.101(a).*

Pursuant to section 1128(i) of the Act (42 U.S.C. § 1320a-7(i)), an individual is convicted
of a criminal offense when: (1) a judgment of conviction has been entered against him or
her in a federal, state, or local court whether an appeal is pending or the record of the
conviction is expunged; (2) there is a finding of guilt by a court; (3) a plea of guilty or no
contest is accepted by a court; or (4) the individual has entered into any arrangement or
program where judgment of conviction is withheld.

Section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)) provides that an
exclusion imposed under section 1128(a) of the Act will be for a period of not less than
five years. 42 C.F.R. § 1001.102(a). The Secretary has published regulations that
establish aggravating factors the I.G. may consider to extend the period of exclusion
beyond the minimum five-year period, as well as mitigating factors that may be
considered only if the I.G. proposes to impose an exclusion greater than five years. 42
C.F.R. § 1001.102(b), (c).

> Citations are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise stated.
The standard of proof is a preponderance of the evidence, and there may be no collateral
attack of the conviction that is the basis of the exclusion. 42 C.F.R. § 1001.2007(c), (d).
Petitioner bears the burden of proof and the burden of persuasion on any affirmative
defenses or mitigating factors, and the I.G. bears the burden on all other issues. 42
CFR. § 1005.15(b).

B. Issues

The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.

42 C.F.R. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Petitioner’s exclusion is required by section 1128(a)(1) of the Act.

There is no dispute that Petitioner timely requested a hearing and that I have jurisdiction
pursuant to section 1128(f) of the Act and 42 C.F.R. pt. 1005.

The LG. cites section 1128(a)(1) of the Act as the basis for Petitioner’s mandatory
exclusion. The statute provides:

(a) MANDATORY EXCLUSION. - The Secretary shall
exclude the following individuals and entities from
participation in any Federal health care program (as defined
in section 1128B(f)):

1) Conviction of program-related crimes. — Any individual or
entity that has been convicted of a criminal offense related to
the delivery of an item or service under title XVIII or under
any State health care program.
Act § 1128(a)(1). The statute requires that the Secretary exclude from participation any
individual or entity: (1) convicted of a criminal offense (whether felony or
misdemeanor); (2) where the offense is related to the delivery of an item or service; and
(3) the delivery of the item or service was under Medicare or a state health care program.
Petitioner concedes that there is a basis for her exclusion for the mandatory minimum
period of five years based on the following facts. P. Br. at 2-3, 6; P. Reply at 1.

Petitioner was a physician licensed in Illinois since 1993. RFH; Jt. Stip. § 1. On June 27,
2012, a federal special grand jury convened in the United States District Court, Northern
District of Illinois, returned an indictment against Petitioner and other individuals in
connection with a kickback scheme. The indictment charged Petitioner with one count of
conspiracy to knowingly and willfully solicit and receive kickbacks, in violation of 18
U.S.C. § 371 and 42 U.S.C. § 1320a-7b(b)(1)(A), and three counts of soliciting and
receiving kickbacks, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A). LG. Ex. 4 at 1; LG.
Ex. 5 at 1-7; Jt. Stip. ¥ 2.

On December 2, 2013, Petitioner pleaded guilty to one count of conspiracy to solicit and
receive kickbacks. The remaining counts were dismissed. I.G. Exs. 4, 7; Jt. Stip. § 4.
Petitioner admitted as part of her plea agreement that:

Beginning in or about 2005 and continuing through on or
about March 15, 2011, at Chicago . . . and elsewhere,
[Petitioner] conspired with [another individual] to knowingly
and willfully solicit and receive kickbacks, directly and
indirectly, overtly and covertly, from [other individuals] in
return for the referral of patients to Grand Home Health Care,
Inc. for the furnishing of home health care services for which
payment may be made in whole or in part under Medicare, a
Federal health care program... .

1.G. Ex. 4 at 2-3; Jt. Stip. 4 5. Petitioner acknowledged that “she knew it was illegal to
solicit and receive kickbacks in exchange for patient referrals to a Medicare provider.”
1.G. Ex. 4 at 3. Petitioner agreed to forfeit to the United States the sum of $324,000,
which represented the total amount of kickbacks Petitioner received in connection with
her offense. I.G. Ex. 4 at 10; I.G. Ex. 6 at 31.

The district court accepted Petitioner’s guilty plea and entered judgment against her on
March 26, 2014. The district court sentenced Petitioner to incarceration for twelve
months and one day followed by a one-year term of supervised release; a $100
assessment; a $60,000 fine; and 200 hours of community service. Petitioner was ordered
to participate in mental health treatment. I.G. Ex. 8 at 2-5; Jt. Stip. {§ 7-8. The sentence
included forfeiture of $324,000. I.G. Ex. 8 at 6; I.G. Ex. 9; Jt. Stip. ¥ 8.
On January 29, 2015, the federal prosecutor filed a motion with the district court seeking
to have Petitioner’s sentence reduced based on Petitioner’s post-sentencing “substantial
assistance in investigating or prosecuting another person,” pursuant to Fed. R. Crim.

Proc. 35(b)(1). P. Ex. 6; Jt. Stip. § 13. According to the government’s motion, the basis
for the requested sentence reduction was that Petitioner had provided information to the
government about kickback payments she received from an individual named Gene
Schloss, a defendant in another criminal case. P. Ex. 6; Jt. Stip. § 14. On February 5,
2015, the district court granted the government’s motion and reduced Petitioner’s
sentence to nine months and fifteen days. P. Ex. 5; 1.G. Ex. 10; Jt. Stip. § 15. The district
court entered an amended judgment on February 10, 2015, that reflected Petitioner’s
reduced sentence. I.G. Ex. 11; Jt. Stip. 7 15.

Petitioner concedes that she was convicted as alleged by the I.G. and that there is a basis
for her exclusion pursuant to section 1128(a)(1) of the Act. P. Br. at 2-3, 6; P. Reply at 1.
Accordingly, I conclude that there is a basis for Petitioner’s exclusion, and her exclusion
is mandated by section 1128(a)(1) of the Act.

3. Pursuant to section 1128(c)(3)(B) of the Act, the minimum period of
exclusion under section 1128(a) of the Act is five years.

Petitioner does not dispute that the minimum period of an exclusion pursuant to section
1128(a)(1) of the Act is five years, as mandated by section 1128(c)(3)(B) of the Act. P.
Br. at 1, 6; P. Reply at 1. Accordingly, Petitioner must be excluded for at least five years.

4. Two aggravating factors exist in this case that justify extending the
minimum period of exclusion to eight years.

Petitioner argues that her minimum five-year period of exclusion should not be extended
by three years. Petitioner argues that there are mitigating factors that the I.G. failed to
consider and that the weight of the aggravating factors and mitigating factors does not
support an eight-year exclusion. P. Br. at 1, 6, 16, 17, 22; P. Reply at 1,2, 10, 11. The
issue under the regulation is whether the period of exclusion is unreasonable. 42 C.F.R.
§ 1001.2007(a)(1).

My determination of whether the period of exclusion is unreasonable turns on whether:
(1) the LG. has proven that there are aggravating factors within the meaning of 42 C.F.R.
§ 1001.102(b); (2) Petitioner has proven that there are mitigating factors within the
meaning of 42 C.F.R. § 1001.102(c) that the I.G. failed to consider or that the I.G.
considered an aggravating factor that does not exist; and (3) the period of exclusion is
within a reasonable range.
Petitioner does not dispute the existence of the aggravating factor established by 42
C.F.R. § 1001.102(b)(2) and the aggravating factor established by 42 C.F.R.

§ 1001.102(b)(5). The I.G. alleged in the July 31, 2014 notice that there were two
aggravating factors present in this case that justified excluding Petitioner for more than
five years: (1) the acts that resulted in Petitioner’s conviction, or similar acts, occurred
over a period of one year or more; and (2) the sentence imposed by the court included
incarceration. I.G. Ex. 1. The evidence before me shows that both aggravating factors
are present in this case.

a. The I.G. has proven the aggravating factor established by 42
C.F.R. § 1001.102(b)(2), i.e., the acts that resulted in Petitioner’s
conviction occurred over a period of one year or more.

Petitioner admits that her criminal conduct spanned the time period from in or about 2005
through March 15, 2011. Jt. Stip. 5. Therefore, it is undisputed that Petitioner’s
criminal acts occurred over a period of one year or more. I conclude that the I.G. has
proven the aggravating factor established by 42 C.F.R. § 1001.102(b)(2).

b. The I.G. has proven the aggravating factor established by 42
C.F.R. § 1001.102(b)(5), i.e., the sentence imposed against
Petitioner included a period of incarceration.

Petitioner agrees that the district court sentenced her to a term of incarceration. Jt. Stip.
48. Thus, the I.G. has proven the aggravating factor established by 42 C.F.R.
§ 1001.102(b)(5).

The district court originally sentenced Petitioner to twelve months and one day of
incarceration. I.G. Ex. 8 at 2-5; Jt. Stip. §§ 7-8. Subsequently, the district court reduced
Petitioner’s sentence to nine months and fifteen days. P. Ex. 5; 1.G. Ex. 10; Jt. Stip. § 15.
The district court entered an amended judgment on February 10, 2015, that reflected
Petitioner’s reduced sentence. I.G. Ex. 11; Jt. Stip. § 15.

I conclude that the two aggravating factors considered by the I.G. are undisputed and are
established by the evidence. The I.G. was authorized by the Secretary to rely upon these
factors as grounds for extending Petitioner’s exclusion by three years. 42 C.F.R.

§ 1001.102(b)(2) and (b)(5).

5. Petitioner has not proven any of the mitigating factors established
by the regulations.

If any of the aggravating factors authorized by 42 C.F.R. § 1001.102(b) justify an
exclusion of longer than five years, then mitigating factors may be considered as a basis
for reducing the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).
The only authorized mitigating factors that I may consider are those established by 42
C.F.R. § 1001.102(c):

(1) The individual or entity was convicted of 3 or fewer
misdemeanor offenses, and the entire amount of financial loss
(both actual loss and intended loss) to Medicare or any other
Federal, State or local governmental health care program due
to the acts that resulted in the conviction, and similar acts, is
less than $1,500;

(2) The record in the criminal proceedings, including
sentencing documents, demonstrates that the court determined
that the individual had a mental, emotional or physical
condition before or during the commission of the offense that
reduced the individual’s culpability; or

(3) The individual’s or entity’s cooperation with Federal or
State officials resulted in —

(i) Others being convicted or excluded from Medicare,
Medicaid and all other Federal health care programs,

(ii) Additional cases being investigated or reports being
issued by the appropriate law enforcement agency
identifying program vulnerabilities or weaknesses, or

(iii) The imposition against anyone of a civil money
penalty or assessment under part 1003 of this chapter.

Petitioner bears the burden of going forward and the burden of persuasion on any
mitigating factors. 42 C.F.R. § 1005.15(b)(1); Stacey R. Gale, DAB No. 1941 at 9
(2004); Arthur C. Haspel, D.P.M., DAB No. 1929 at 5 (2004).

Petitioner argues that the evidence shows that there are two mitigating factors in this case
that would justify reducing the period of her exclusion. She urges me to find that the
record in the criminal proceedings demonstrates that the district court found that she had
a mental condition that reduced her culpability — the mitigating factor established by 42
C.F.R. § 1001.102(c)(2). She also urges me to find that her cooperation with federal
officials resulted in others being convicted and resulted in an additional investigation or
report being issued identifying program weaknesses — mitigating factors established by
42 C.F.R. § 1001.102(c)(3)(i) and (ii). P. Br.; P. Reply. I have examined Petitioner’s
arguments and the evidence that she offered in support of those arguments. I conclude
that she has failed to establish any mitigating factors by a preponderance of the evidence.

a. The evidence does not show it is more likely than not that the
district court judge found that Petitioner had a mental condition
that reduced her culpability. 42 C.F.R. § 1001.102(c)(2).

In claiming that a mental condition reduced her culpability, Petitioner argues that the
district court judge considered her psychologist’s evaluations and her diagnosis of
narcissistic behavioral disorder, and acknowledged that her criminal conduct “was a
manifestation” of her mental condition. P. Br. at 9. Petitioner agrees that the judge did
not make an explicit finding of reduced culpability. But Petitioner argues that despite
characterizing her as one of the more culpable members of the conspiracy, he gave her a
lenient sentence rather than a harsh sentence. Petitioner attempts to convince me that the
lenient sentence, which is well below the maximum imposable under the federal
sentencing guidelines, shows that the district court judge concluded that Petitioner is less
culpable due to her mental condition. P. Br. at 8-10; P. Reply at 4-7.

The parties have stipulated that Petitioner had a mental condition before or during
commission of her offense:

In or about October 2012, Petitioner was diagnosed by
clinical psychologist Dale S. Gody, Ph.D., ABPP with
Narcissistic Behavior Disorder. According to Dr. Gody’s
initial and follow-up evaluation reports submitted to the court
for consideration in sentencing, this mental condition is a
variation of a type of Narcissistic Personality Disorder,
recognized in the Diagnostic and Statistical Manual of Mental
Disorders-IV.

Jt. Stip. | 3; Tr. 119.4

It is evident from the transcript of Petitioner’s sentencing hearing that the district court
judge did read the psychologist’s reports and did acknowledge Petitioner’s mental
diagnosis and other health issues when he sentenced her. I.G. Ex. 6 at 34-39. Contrary to
what Petitioner argues, however, the judge’s statements during sentencing do not show
that he found that Petitioner’s mental condition reduced her culpability or otherwise
excused her criminal conduct. Based on my review of all the evidence including the

4 Dr. Gody’s reports, dated October 23, 2012, and January 6, 2014, have been admitted
as P. Exs. 2 and 3.
10

transcript of the sentencing proceeding, there is no indication that the judge determined
that Petitioner’s culpability was reduced by virtue of her mental disorder, and such a
diminution is required to trigger the mitigating factor established by 42 C.F.R.

§ 1001.102(c)(2). The transcript reflects that the district court judge recognized that
Petitioner’s mental condition may have contributed to her decision to engage in criminal
misconduct in some fashion, but Petitioner made the choice despite knowing the
difference between right and wrong. The judge’s monologue shows that he was
concerned about the deterrent effect of his sentencing of Petitioner and ensuring that the
sentences of the co-conspirators were not too disparate. Tr. 31-42. In fact, one comment
of the district court judge reflects that he mostly discounted any impact of Petitioner’s
mental disorder:

The fact that as a medical doctor the defendant fully
understood that what she was doing was unlawful, you know,
that’s unfortunate.

And, you know, I do certainly respect all the information I
have received on this personality disorder, and you know, I
can certainly understand where that would be a factor here,
but at the end of the day, this, to my knowledge at least, is the
only manifestation of that behavioral disorder. There was no
manifestation of it in any other fashion where she turned to
unlawful or dishonest behavior.

1G. Ex. 6 at 37.

The transcript shows that the judge recognized that Petitioner was suffering from a
mental disorder, but he nevertheless found Petitioner to be highly culpable for her
criminal acts. The judge noted that “the amount of the kickbacks was considerable [and]
Petitioner’s] conduct took place over several years.” I.G. Ex. 6 at 32, 38. The judge
noted that Petitioner had requested an increase in her kickback payments, which made her
more culpable compared to the other co-conspirators. I.G. Ex. 6 at 32-33. The judge’s
statements during sentencing clearly show that not only did he find that Petitioner
appreciated the criminality of her actions, but he also determined that Petitioner, despite
aving a mental condition, was highly culpable, not less culpable.

Petitioner also claims that a reasonable inference can be drawn from the lenient sentence
the judge imposed that he found her mental disorder reduced her culpability. However,
the mere fact that the judge sentenced Petitioner to a period of incarceration that was
below the range suggested by the federal sentencing guidelines, particularly when
considered in the context of his comments during sentencing, does not, in and of itself,
mean that he made a finding of reduced culpability due to her mental condition as
required by 42 C.F.R. § 1001.102(c)(2).

11

In discussing what punishment to impose, the judge stated there was a need for
deterrence, but at the same time acknowledged that Petitioner’s case presented a
challenge of setting a suitable jail sentence that would be “sufficient, but not greater than
necessary.” Tr. 38-39. The judge emphasized further that it was “very important . . . to
avoid unwarranted sentencing disparities” between Petitioner and the other co-
defendants. I.G. Ex. 6 at 38-40. He noted that Petitioner’s situation differed from that of
three other co-defendants, whom he had already sentenced:

Each of [the other three co-defendants] took a smaller amount
of kickbacks, . . . were involved for a shorter period of time,
and none of them was a doctor at the time of the offense.

And these are important considerations . . . in mitigation for
the other defendants that aren’t present for [Petitioner], at
least to the same degree.

1.G. Ex. 6 at 40. Additionally, the judge noted that the co-owners of Grand Home Health
Care had yet to be sentenced, but stated that he believed they would be receiving a
sentence of 18 months or less. 1.G. Ex. 6 at 40-41. Finally, the judge explained as
follows:

I don’t see any additional . . . value to tacking on additional
months. I think the same lessons and values will be advanced
with the 12 months and a day sentence as 30 months or any
other number in between. . . . I think that even a day in prison
will be quite a shock for a doctor....

LG. Ex. 6 at 43.

Thus, while the sentencing transcript shows that the judge considered a number of factors
when he sentenced Petitioner, her mental condition was not considered as a reason for the
sentence adjudged. The district court judge did not specifically state that he determined
that Petitioner’s culpability was reduced by her mental condition, and I cannot infer from
his statements during sentencing or the sentence imposed that he made such a
determination. Marcia C. Smith, a/k/a Marcia Ellison Smith, DAB No. 2046 at 5 (2006).
Petitioner has failed to carry her burden of proving that the record of the criminal
proceedings shows that the district court judge determined that her mental condition
reduced her culpability. Accordingly, I conclude that Petitioner has not established the
mitigating factor under 42 C.F.R. § 1001.102(c)(2).
12

b. The evidence does not show it is more likely than not that
Petitioner’s cooperation with federal officials resulted in others
being convicted or resulted in an additional investigation or
report being issued identifying program weaknesses. 42 C.F.R.
§ 1001.102(c)(3)(i) and (ii).

Petitioner also urges that I find that she has established mitigating factors under 42 C.F.R.
§ 1001.102(c)(3)(i) and (ii) because her cooperation led to the investigation and
conviction of another defendant, Gene Schloss, and resulted in a report being issued by
an appropriate law enforcement agency that identified program weaknesses. P. Br. at 10-
16; P. Reply at 7-10. The evidence offered by Petitioner fails to satisfy her burden of
persuasion on these mitigating factors.

It is not disputed that Petitioner cooperated with federal officials and gave them
information about Gene Schloss, who was charged in connection with the kickback
scheme. P. Exs. 5, 6, 10; Tr. 201-03; Jt. Stip. {9 13-15. At the hearing, Petitioner
testified that Schloss was initially one of the providers with Grand Home Health Care,
and then he started his own home health agency, and paid kickbacks to Petitioner for the
referral of patients to his business. Tr. 201. In describing the assistance she gave federal
officials in the case against Schloss, Petitioner testified that she recorded phone calls with
him, wore a wire to record a conversation with him, and also testified against Schloss.
Tr. 138, 202-05. A federal grand jury indicted Schloss in January 2014, and he was
subsequently convicted. P. Exs. 10, 13. Petitioner relies upon the government’s Fed. R.
Crim. Pro. 35(b) motion in her criminal case as evidence that her cooperation resulted in
the conviction of Schloss. There is no dispute that Petitioner cooperated with the
government in the prosecution of Schloss; that he was convicted; or that the government
in its Fed. R. Crim. Pro. 35(b) motion characterized Petitioner’s cooperation as
substantial. Jt. Stip. ff 13-15; P. Exs. 5, 6 at 2.

It is not disputed that Petitioner provided assistance in the government’s prosecution of
Schloss. But, I conclude that the evidence presented by Petitioner is insufficient to
establish by a preponderance of the evidence that her cooperation either caused federal
officials to initiate the case against Schloss, or resulted in his conviction. I also conclude
that the indictment against Schloss does not constitute a law enforcement-issued report
that identified program weaknesses.

In Stacey R. Gale, the Departmental Appeals Board (Board) elaborated on a petitioner’s
burden related to proving a mitigating factor under 42 C.F.R. § 1001.102(c)(3):

Thus, it is Petitioner’s responsibility to locate and present
evidence to substantiate the existence of any alleged
mitigating factor in her case. In alleging the existence of the
13

factor at 42 C.F.R. § 1001.102(c)(3)(ii), Petitioner must
demonstrate that she cooperated with a state or federal official
and this cooperation resulted in “[a]dditional cases being
investigated.” As is apparent from the foregoing, the I.G.
does not have the responsibility to prove the non-existence of
the mitigating factor under the regulation. For example, the
1.G. does not have the responsibility to substantiate under the
regulation that even though Petitioner may have cooperated
with a state or federal official, that cooperation did not result
in additional cases being investigated. It is entirely
Petitioner’s burden to demonstrate that her cooperation with a
state or federal official resulted in additional cases being
investigated.

DAB No. 1941 at 9. The Board went on to explain that mere cooperation is not enough.
A petitioner must show that the cooperation resulted in another individual being
convicted or additional cases being investigated or reports being issued. The regulation
does not “authorize” the I.G. to independently determine whether or not state or federal
investigators should have opened an investigation or issued a report. The Board found
that the regulation requires that a petitioner show that law enforcement officials actually
exercised discretion and began a new investigation or issued a report as a result of his or
her cooperation.

The rule is not designed to reward individuals who may have
provided evasive, speculative, unfounded or even spurious
information that proved to be so useless that the government
official was unable even to open a new case for investigation.
Rather, the regulation is designed to authorize mitigation for
significant or valuable cooperation that yielded positive
results for the state or federal government in the form of a
new case actually being opened for investigation or a report
actually being issued.

Id. at 10-11. The Board further explained that the regulation requires that the cooperation
be validated by the fact that investigators opened a “new case” rather than simply
providing investigators additional information related to an ongoing case. Jd. at 14, 17.

In the case at hand, the evidence offered by Petitioner fails to demonstrate that the
information she provided federal officials about Schloss led to the opening of a new case
against Schloss. The evidence also fails to show that Petitioner’s cooperation resulted in
Schloss being convicted. While the government stated in its Fed. R. Crim. Pro. 35(b)
motion that Petitioner provided substantial assistance, the motion does not suggest that
Petitioner’s cooperation was the key to the conviction of Schloss. The government’s
14

motion indicates that after her sentencing, Petitioner gave the government information
about Schloss paying kickbacks to her. The motion states that Petitioner had provided
some assistance before her sentencing, but it was insufficient for a motion for a reduction
under the federal sentencing guidelines. But the motion characterizes the information
provided by Petitioner after her sentencing as amounting to “substantial assistance in
investigating or prosecuting another person” under Fed. R. Crim. Pro. 35(b)(1). P. Ex. 6
at 1-2. Petitioner’s argument before me, in essence, is that the I.G. should be bound by
the federal prosecutor’s characterization of Petitioner’s assistance. Petitioner cites no
authority that supports her position. Furthermore, without more facts, it is not possible to
determine that the cooperation referred to by the federal prosecutors as “substantial
assistance” amounts to the cooperation contemplated by 42 C.F.R. § 1001.102(c)(3)(i)
and (ii).

Petitioner’s own testimony indicates that federal officials were already investigating
Schloss’s involvement in the kickback scheme by the time she gave them any
information. When asked about how she brought up this information to the government,
Petitioner stated, “[t]hey were questioning me on Grand and they came up with questions,
I think, related to Gene Schloss, so I mentioned to them.” Tr. 202. Additionally,
Petitioner’s son testified as to his knowledge about Petitioner’s involvement in the case
against Schloss and stated, “when the FBI approached [Petitioner], they asked her if she
could give assistance to getting other people indicted. So the initial steps were recorded
phone calls with Gene Schloss and recorded text messages.” Tr. 138.

Petitioner makes much of the fact that she wore a wire to record conversations with
Schloss; however, her willingness to assist authorities in this manner does not, in and of
itself, demonstrate that her cooperation resulted in authorities opening a case against
Schloss. As the Board has held, “the mere receipt and evaluation of the information
provided during the ‘cooperation’ cannot itself be viewed as the ‘investigation’ of an
additional case.” Stacey R. Gale, DAB No. 1941 at 8. Petitioner could have subpoenaed
federal authorities to present testimony on the issue of whether the information she
provided caused them to exercise their discretion and begin an investigation into Schloss.
However, she did not do so. Although Petitioner’s son testified at the hearing that he
believed that the FBI learned about Schloss from Petitioner, his opinion is based on pure
speculation as he admitted that he was not involved in any way with the prosecutors in
the case against Schloss. Tr. 140-41.

Petitioner has offered no evidence that establishes that she was the source relied upon by
federal officials for initiating an investigation of Schloss. Because Petitioner has not met
er burden to show that her cooperation resulted in additional cases being investigated, I
conclude that she has not established the mitigating factor under C.F.R.

§ 1001.102(c)(3)(ii).

15

Furthermore, the record fails to establish that Petitioner’s cooperation resulted in
Schloss’s conviction. Petitioner’s interviews with federal authorities and secretly
recorded conversations with Schloss are insufficient alone to show that her cooperation
was the basis for the conviction of Schloss. Petitioner offered no evidence to show that
the information she provided the government — as opposed to information obtained from
other sources — was instrumental in obtaining Schloss’s conviction. Moreover, Petitioner
can only speculate as to how the government evaluated or used the information she
provided regarding Schloss. Petitioner could have subpoenaed federal authorities who
could have testified as to the substance of her cooperation in their investigation of
Schloss, but she did not do so. The fact that the government moved to have Petitioner’s
sentence reduced acknowledges her assistance in the case against Schloss, but it does not
by itself establish that her cooperation led to his conviction. I conclude that Petitioner

as failed to establish the existence of the mitigating factor at 42 C.F.R.

§ 1001.102(c)(3)(i).

In a further attempt to establish a mitigating factor under 42 C.F.R. § 1001.102(c)(3)(ii),
Petitioner claims that her cooperation led to the indictment issued against Schloss, which
“identif[ied] [his] fraud within the Medicare program.” P. Reply at 7; P. Ex. 10.
Petitioner argues that the indictment is a law enforcement-issued report that identified
program weaknesses that satisfies the mitigating factor established by 42 C.F.R.

§ 1001.102(c)(3)(ii). P. Brief at 13-15; P. Reply at 7, 9-10; P. Ex. 10. Petitioner’s
argument has no merit.

The indictment against Schloss, which was issued by a federal grand jury, sets forth his
alleged offenses in connection with his participation in an illegal kickback scheme for
referrals of Medicare patients. The indictment alleges in four counts that Schloss paid
kickbacks in violation of federal law. P. Ex. 10. Even if I treated the grand jury as an
“appropriate law enforcement agency” within the meaning of 42 C.F.R.

§ 1001.102(c)(3)(ii), the indictment does not identify “program vulnerabilities or
weaknesses,” not already well known considering the similar charges of receiving
kickbacks against Petitioner and her co-conspirators. 42 C.F.R. § 1001.102(c)(3)(ii). I
conclude that Petitioner has failed to establish that her cooperation with federal
authorities led to reports being issued that identified program vulnerabilities or
weaknesses, as required by 42 C.F.R. § 1001.102(c)(3)(ii).

I conclude that Petitioner has failed to establish any mitigating factor that I am permitted
to consider under 42 C.F.R. § 1001.102(c). Accordingly, this case presents no mitigating
factors the I.G. failed to consider that may have justified reducing the period of
Petitioner’s exclusion.
16

6. An exclusion for eight years is not unreasonable in this case.

Appellate panels of the Board have made clear that the role of the ALJ in cases such as
this is to conduct a de novo review of the facts related to the basis for the exclusion and
the existence of aggravating and mitigating factors established by 42 C.F.R. § 1001.102
and to determine whether the period of exclusion imposed by the LG. falls within a
reasonable range. Juan De Leon, Jr., DAB No. 2533 at 3 (2013); Craig Richard Wilder,
M.D., DAB No. 2416 at 8 (2011); Joann Fletcher Cash, DAB No. 1725 at 10 n.9 (2000).
The applicable regulation specifies that the ALJ must determine whether the length of
exclusion imposed is “unreasonable.” 42 C.F.R. § 1001.2007(a)(1). The Board has
explained that, in determining whether a period of exclusion is “unreasonable,” the ALJ
is to consider whether such period falls “within a reasonable range.” Cash, DAB No.
1725 at 10 n.9. The Board cautions that whether the ALJ thinks the period of exclusion
too long or too short is not the issue. The ALJ may not substitute his or her judgment for
that of the I.G. and may only change the period of exclusion in limited circumstances. I
have concluded that two aggravating factors cited by the I.G. are established by the
evidence. I have also concluded that Petitioner has failed to meet her burden to show the
existence of any mitigating factors that may justify a reduction of the period of her
exclusion. Based on Board guidance in prior cases, my authority to alter the period of
exclusion is, therefore, limited.

Petitioner argues that the two aggravating factors that exist in this case should be given
less weight in determining whether or not the period of her exclusion is unreasonable. P.
Br. at 16-22; P. Reply at 10-15. Petitioner argues that the duration of her criminal activity
cannot justify extending her exclusion beyond five years and should be given less weight
because she suffered from a mental disorder during that time frame and experienced
challenging life circumstances. P. Br. at 20-22; P. Reply at 13-14. Petitioner’s
involvement in the kickback scheme went on for nearly five-and-a-half years. During the
span of her criminal activity, Petitioner received approximately $324,100 in cash
kickback payments between January 2006 and March 2011. Jt. Stip. § 6. It is not within
my authority to substitute my judgment for that of the LG. in the circumstances of this
case. However, if I were to do so, I would be inclined to increase the period of exclusion
given the duration of Petitioner’s criminal activity and the need to protect the trust fund
from Petitioner’s future involvement.

Petitioner argues further that because her original prison sentence was reduced from
twelve months and one day to nine months and fifteen days, her exclusion period should
also be reduced. P. Br. at 17-20; P. Reply at 11-13. According to Petitioner, the
reduction was due to her cooperation with the government and shows that the court found
her to be trustworthy. P. Br. at 18; P. Reply at 12. The lenient sentence meted out by the
district court and the further reduction at the request of the government based on
Petitioner’s cooperation by turning on her co-conspirator do not reflect that Petitioner
was found to be trustworthy by either the judge or the prosecutor. The judge discussed
17

many considerations in arriving at a sentence and trusting Petitioner was not mentioned.
The government’s Fed. R. Civ. Pro. 35(b) motion also does not reflect an endorsement of
Petitioner’s trustworthiness. Furthermore, even Petitioner’s reduced sentence of nine
months and fifteen days represents a significant term of imprisonment. The Board has
determined in another case that a nine-month period of incarceration was “relatively
substantial,” and supported an eight-year exclusion. Jason Hollady, M.D., DAB No.
1855 at 12 (2002).

Petitioner argues further that she should only be excluded for five years because that
period is sufficient to protect program beneficiaries and ensure that she is completely
rehabilitated. Petitioner claims that she intends to practice in underserved communities.
P. Br. at 25. None of Petitioner’s arguments relate to any of the mitigating factors
specified under 42 C.F.R. § 1001.102(c), and her “word” is hardly a credible basis for
determining that she is now trustworthy.

Based on my de novo review, I conclude that there is a basis for Petitioner’s exclusion,
and that the evidence establishes the existence of the two aggravating factors that the I.G.
relied on to impose the eight-year exclusion. Petitioner has not met her burden to
establish the existence of any authorized mitigating factors that would support reducing
the period of her exclusion. Accordingly, there is no basis for me to reassess the period
of exclusion. I conclude that a period of exclusion of eight years is in a reasonable range
and not unreasonable considering the two aggravating factors and the absence of any
mitigating factors in this case.

Exclusion is effective 20 days from the date of the I.G.’s written notice of exclusion to
the affected individual or entity. 42 C.F.R. § 1001.2002(b). The 1.G.’s notice to
Petitioner is dated July 31, 2014. Therefore, the effective date of Petitioner’s exclusion is
August 20, 2014.

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for a minimum period of eight years
pursuant to section 1128(a)(1) of the Act, effective August 20, 2014.

/s/
Keith W. Sickendick
Administrative Law Judge
